Citation Nr: 1121442	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar disability with low back pain and paraspinal muscle spasm.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in March 2010, when the issues remaining on appeal were remanded for additional development.

The Veteran testified before a Board hearing in September 2008.  A transcript of that hearing is of record.

The Board finds that there has been substantial compliance with the directives of the Board's March 2010 remand.  The claims file has been substantially expanded with volumes of newly obtained VA treatment records and the Veteran's Social Security Administration (SSA) records.  The Veteran was also provided with a VA examination in March 2010 which the Board finds was sufficient to permit informed appellate review of the Veteran's increased rating claim concerning his back, as discussed in more detail below.  To the extent that the March 2010 VA examination report was not adequate with regard to the TDIU issue, the Board is remanding the TDIU issue at this time.

The Board notes that during the course of the appeal with regard to the issues identified above, the Veteran initiated a new appeal on different issues.  Specifically, a January 2009 RO rating decision denied claims of entitlement to service connection for blood clot of the left leg and for gout.  The Veteran filed a notice of disagreement with the denial in February 2009 and a statement of the case was issued in November 2009.  Shortly after the issuance of the statement of the case, the claims file was moved from the RO and sent to the Board.  At the time of the Board's March 2010 remand, the period of time during which the Veteran may have filed a timely Form 9 to perfect his appeal of those claims had only recently expired while the claims-file was at the Board.  See 38 C.F.R. § 20.302 (2010) (noting that the substantive appeal must be filed within 60 days after mailing of the statement of the case, or within the remainder of the 1 year period from the mailing of notification of the determination being appealed).  The Board observed that although the claims file did not currently contain any indication that the Veteran perfected that appeal, it was a reasonable possibility that any timely Form 9 he may have submitted to the RO would not yet have been associated with the claims file located at the Board.  However, after the processing of the March 2010 Board remand and the return of the updated claims-file to the Board at this time, the claims-file now reflects that the Veteran did not perfect appeals of any additional issues.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected lumbar disability with low back pain and paraspinal muscle spasm is manifested by severe pain which effectively limits forward flexion to 30 degrees or less; there is no ankylosis, or incapacitating episodes having a total duration of 6 weeks during a 12 month period.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent (but no higher) for service-connected lumbar disability with low back pain and paraspinal muscle spasm have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.58, 4.59, 4.66, 4.71a, and Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in letters dated in July 2006 and September 2008.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of the issues on appeal, as evidenced by the August 2010 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letters sent in July 2006 and September 2008 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and these letters explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA reports, have been obtained.  The Veteran has been afforded multiple VA examinations to evaluate his disability in this appeal.  All pertinent VA examination reports are of record, including those dated in June 2007 and March 2010.  As discussed in more detail below, the Board finds that the VA examination reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal, as appropriate, to provide probative medical evidence adequately addressing the issue decided below.

The Board also notes that the Veteran's records in the custody of the Social Security Administration have been obtained and associated with the claims file.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Increased Rating

The Veteran contends that the severity of his service-connected lumbar disability with low back pain and paraspinal muscle spasm warrants a higher disability rating.  The Veteran's lumbar disability with low back pain and paraspinal muscle spasm has been rated under the provisions of former Diagnostic Code 5295 for lumbosacral strain.  Under the revised rating criteria applicable to this appeal, to corresponding Diagnostic Code for lumbosacral strain is now 5237.  38 C.F.R. § 4.71a, Diagnostic Code 5237

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

(1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

(2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

(3) 40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

(4) 50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

(5) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); 5243 Intervertebral disc syndrome.

The Board notes that it is not clearly established that any intervertebral disc disease is part of the Veteran's service-connected back disability.  However, as various pieces of evidence suggest some possible aspect of neurological involvement possibly due to some degree of disc disease, the Board has included consideration of the potentially applicable rating criteria for disc disease.  This consideration ultimately results in no impact upon the final decision reached by the Board in this decision, but the Board will summarize the rating criteria for intervertebral disc syndrome in the interest of thoroughness.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine listed above or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 'Chronic orthopedic and neurologic manifestations' means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Thus, in this case, to warrant an increased rating under the General Rating Formula for Diseases and Injuries of the Spine, there must be a showing of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or some manner of ankylosis of the spine.  To warrant an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there must be a showing of incapacitating episodes due to intervertebral disc disease having a total duration of at least 4 weeks during a 12 month period.  As discussed below, the preponderance of the probative evidence in this case does not support finding that any criteria for a higher disability rating for the spine have been met.

This case is somewhat unusual in that there is no recent range of motion testing available for the Board to apply to the rating criteria.  As discussed below, the Veteran was uncooperative (being unwilling or unable to comply as a result of his back pain) during his most recent VA examination, and no range of motion data could be obtained.  However, the Board has carefully considered the evidence of record, including a prior VA examination report, to make a determination that reasonable doubt may be resolved to determine that the Veteran meets the criteria for a 40 percent disability rating (but no higher) for his back disability.

The Veteran testified at a Board hearing in connection with this appeal in September 2008.  The Veteran testified that all of his medical treatment for his back disability was at VA medical facilities, although he received treatment for pain from a Medicaid doctor.  The Veteran testified that he has problems bending over, and that he squats to avoid bending.  The Veteran reported that he was limited in his ability to lift or carry weight.  The Veteran also indicated that he wore a back brace.  The Veteran also offered some confusing testimony when asked if he had ever been prescribed bedrest due to his back; the Veteran's response was: "Yeah, last winter 'cause of the blood clot in my left calf."  The Veteran was then again asked whether he had been prescribed bedrest just for his back, and the Veteran indicated that he had such bedrest for "I'd guess oh about 30 days."  However, when in the same line of questioning the Veteran was asked to further clarify whether he had any prescribed bed rest from a doctor in the last year that prevented him from going to work, the Veteran replied: "When I started the blood thinner."  This testimony, together with the Veteran's medical records which do not indicate any prescribed bed rest for back disability specifically, does not clearly establish that the Veteran actually recalls being prescribed or has actually been medically prescribed bedrest due specifically to his back disability.

The Veteran underwent a VA examination in June 2007 to evaluate the severity of his spinal disability.  The June 2007 VA examination report shows that the Veteran complained of lumbar spine pain with onset in 1996; the pain was characterized as dull and the duration was constant with intensity 8/10 and with stiffness but without weakness.  The Veteran was taking oral medication and reported that the medication and laying down provided alleviation.  The report specifically identifies that the Veteran did not have a history of any incapacitating episodes.  The Veteran walked without the use of any assisting device.  The back pain was reported to affect the Veteran's recreational activities and his dressing, but did not affect his eating, grooming, bathing, toileting, or driving.  The Veteran reported that the disability did not affect his occupation because he was on disability.

The June 2007 VA examination report includes objective findings from physical examination including range of motion testing.  The Veteran's posture was erect.  His gait was antalgic.  His head position was erect.  The curvature of the spine was normal.  The spine was symmetrical.  No spasm was observed.  Laseque's straight leg raise test was positive bilaterally.  Waddell's nonorganic physical findings test was negative.  There were no sensory changes nor motor changes.  Deep tendon reflexes and was normal in upper and lower extremities, with a note of "1/4."

The June 2007 VA examination report's section on range of motion testing initially notes that the Veteran offered "SUBOPTIMAL EFFORT."  On initial testing, flexion was from 0 to 40 degrees, extension was 0 to 20 degrees, right lateral flexion was from 0 to 20 degrees, left lateral flexion was from 0 to 20 degrees, right lateral rotation was from 0 to 20 degrees, and left lateral flexion was from 0 to 20 degrees.  The examiner noted that there was absolutely no change with repetition.  

The examiner further noted the portions of the ranges of motion manifesting pain: there was pain from 20 to 40 degrees on flexion, pain from 10 to 20 degrees of extension, no pain on right or left lateral flexion, and pain from 10 to 20 degrees of right and left lateral rotation.  The examiner stated that the spine was not ankylosed.  The examiner identified the causes of the reduced range of motion as neurologic disease, pain, and lack of endurance.  The examiner found that there was no loss of motion due to fatigue or weakness.  The examiner found that the Veteran's range of motion was "reduced but normal."   The examiner's final diagnosis was "low back pain with paraspinal muscle spasm with moderate residual disability."  The examiner opined that the back disability presented no contraindication to light-duty employment from a spinal disease standpoint.

In accordance with the Board's March 2010 remand, the Veteran was afforded a new VA examination in March 2010.  Although this examination was intended to provide the Veteran with a new medical evaluation of the severity of his service-connected back disability for rating purposes, the March 2010 VA examination report reveals that the Veteran did not cooperate with the examination.  The March 2010 VA examination does reveal that the Veteran was walking with abnormal gait and with the help of a brace and one cane at that time.  The report otherwise contains somewhat pertinent examination test results.  The report shows that the Veteran was complaining of low back pain, aching, and throbbing, occasionally radiating down both hips and thighs.  The report notes that the Veteran had declined his VA doctor's recommended treatment and had not shown up for an MRI appointment; the Veteran reported that he had wanted stronger pain medication, but his physician would not prescribe it because of the Veteran's history of illegal drug abuse.  The medical history section of the report, under the "REVIEW OF SYSTEMS" and "OTHER SYMPTOMS" headings, shows that the Veteran denied all pertinent symptoms except for obstipation, stiffness, spasms, and pain.  The Veteran denied decreased motion.  The Veteran described moderate to severe constant throbbing ache of his lower back with radiation to bilateral hips and thighs.  The radiating pain was described as sharp, shooting, and lasting for seconds.  There were no incapacitating episodes of spine disease.

Physical examination revealed that the Veteran's posture was stooped, but his head position was normal and his appearance was symmetrical.  The Veteran's gait was abnormal in that he walked with a cane.  The spine was not ankylosed.  Significantly, several potentially important parts of the examination report simply indicate: "Vet is very noncooperative with the exam, states he is in pain; the exam is very limited and non-complete."  The report indicates that the Veteran did not cooperate with the detailed motor exam.  The detailed sensory examination revealed normal findings to a point, but then also indicates that the Veteran was noncooperative and rendered the examination incomplete.  Detailed reflex examination revealed hypoactive knee-jerk and ankle jerk reflexes.

Significantly, the examiner noted that there was objective evidence of pain on active range of motion.  More specific information could not be developed because the examiner was unable to test further; this was due to the repeatedly referenced noncooperation of the Veteran.  In fact, range of motion testing was entirely omitted from the examination because "Vet is very noncooperative with the exam, states he is in pain."

Diagnostic imaging revealed mild degenerative findings without evidence of marked canal or foraminal compromise.  The report indicated the findings were compared with a scan dated May 2004, and the comparison showed no marked change.  Disc height and T2 signal were relatively preserved, minimal posterior extension of mixed-signal suggested osteophyte and disc indenting in the thecal sac, most prominent at L4-5, slightly asymmetric to the left; the report notes that there was no evidence of marked canal or foraminal compromise.

The Board finds that the only adequate range of motion data available is that provided in the June 2007 VA examination report.  There does not appear to be any available manner of obtaining new pertinent range of motion data as the Veteran was recently provided with a new VA examination and was uncooperative with the examination due to being either unable or unwilling to tolerate testing; the Veteran cited pain as the reason he could not tolerate the testing.  The June 2007 VA examination report provides the only range of motion data available to apply to the criteria for entitlement to a higher disability rating for the spine.

In the present case, the Board has given careful consideration to the judicial holding in  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, the Board considers whether there is additional functional loss due to pain to otherwise effectively limit flexion to 30 degrees or less so as to warrant the next higher rating of 40 percent.  The June 2007 VA examination report suggests that the Veteran had 40 degrees of flexion, but that there was pain in the arc from the 20 to 40 degree positions.  Although the June 2007 VA examination report indicated that the Veteran did not provide optimal effort, the report also did specifically report the examiner's finding that the range of motion was limited by pain.  Although the Veteran did not cooperate with the March 2010 examiner, the examiner nevertheless noted that there was objective evidence of pain on active range of motion.

In the Board's view, this June 2007 VA examination report shows, resolving reasonable doubt in the Veteran's favor, that the spinal flexion was limited by pain to less than 30 degrees.  Although the March 2010 VA examination report indicates that the Veteran was not cooperative with the examination, it does suggest that the Veteran cited his credible pain as the cause for his noncooperation.  This further permits resolution of reasonable doubt in the Veteran's favor to find that the Veteran's service-connected back pathology causes pain functionally limiting his forward flexion to less than 30 degrees.

The Board's reading of the March 2010 VA examination report is that the Veteran's pain, or fear of pain, interfered with his full cooperation.  The Board also considers whether this fear of pain is justified.  In this regard, the Board does again note that when the Veteran cooperated with the June 2007 VA examination, the examiner did not express any clear doubt as the existence of the Veteran's expressed pain during forward flexion.  Diagnostic imaging in March 2010 did reveal degenerative findings.  The evidence is not entirely clear in this case, but after considering the medical evidence, the Board finds that it is at least as likely as not that flexion of the lower spine is effectively limited to 30 degrees or less by pain.  DeLuca.  As such, the Board finds that the next higher rating of 40 percent is warranted.

However, the Board believes the preponderance of the evidence is against entitlement to a rating in excess of 40 percent.  There is no showing or suggestion of ankylosis to warrant a higher rating under the General Rating Formula for Injuries of the Spine.  Moreover, although the Veteran's general medical care involves extensive treatment for several serious medical conditions, and there is substantial documentation of the Veteran's medical treatment in the claims file, there is no suggestion in the evidence (nor any express contention from the Veteran) that the Veteran has intervertebral disc disease causing incapacitating episodes requiring bed rest prescribed by a physician for a total duration of at least 6 weeks during a pertinent 12 month period.

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disability on appeal in this case.  The evidence features the Veteran's statements, VA examination reports presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severely disabling than the assigned disability rating reflect.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.  The Board has considered the Veteran's testimony in such respects, yet the decisive questions presented by the rating criteria in this case are medical in nature, as discussed above.  The preponderance of the most probative evidence does not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal.  To that extent, as the preponderance of the evidence is against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to a disability rating of 40 percent (but no higher) for lumbar disability with low back pain and paraspinal muscle spasm  is warranted.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.


REMAND

The Veteran claims entitlement to a TDIU.

In order to establish entitlement to a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is 'whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term 'unemployability' is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

With regard to the Veteran's claim of entitlement to a TDIU, the Board finds that a remand is necessary.  Pursuant to the Board's grant of a 40 percent disability rating for the back disability (discussed above), the Veteran now meets the schedular criteria for consideration for a TDIU, since he has a combined 70 percent rating and his back disability is rated 40 percent disabling.  38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25 (combined ratings table).

Thus, the parameters of the issue have changed since the RO/AMC last considered the matter and, moreover, there is no definitive medical opinion of record adequately addressing whether the Veteran is unemployable due specifically to his service-connected disabilities alone.

The Board observes that the June 2007 VA examination report addressing the impact of the Veteran's service-connected disabilities upon his employability provides a explicit list (in multiple places) of the disabilities the examiner believed were service connected when making his analysis.  This list is correct except that it omits the Veteran's service-connected tinnitus, for which a 10 percent disability rating has been in effect since 1998.  In light of this, and other reasons, the examiner's opinion concerning unemployability does not clearly address whether the Veteran's service-connected disabilities singly or jointly render him incapable of gainful employment.

The Board's March 2010 remand directed that the Veteran should be afforded a new VA examination with a medical opinion to "discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability."  The Board notes that the Veteran's August 2010 written statement expressed that he did not feel that the March 2010 VA examination adequately contemplated his contentions.  The Board's remand asked the examiner to "opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation."  However, the March 2010 VA examination report's conclusion on this matter merely states: "The vet did not report any of his SC conditions to interfere with his ability to work."  Under the circumstances, where the Veteran's appeal clearly contends that his service-connected disabilities interfere with his ability to work, this statement is a confusing resolution of the medical question at issue; in any event, the statement does not actually present a medical opinion addressing the essential question in the matter.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders; the Board has a duty to ensure compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Under the circumstances, where (1) this Board decision has changed the circumstances of the appeal by awarding a disability rating such that the Veteran now meets the schedular criteria for a TDIU, (2) the June 2007 VA examination report appears to have overlooked one of the Veteran's service-connected disabilities, and (3) the March 2010 VA examination report does not offer a medical opinion on the critical question in compliance with the Board's remand directive, the Board finds that a new VA examination and readjudication at the RO/AMC level is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for VA examination(s) with an appropriate specialist (or specialists) to evaluate the impact of his service-connected disabilities on his employability.  It is imperative that the Veteran's claims folder be available to and reviewed by the examiner(s).  The examiner(s) must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner(s) should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

2.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that adequate opinions with rationale have been offered.

3.  After completion of the above to the extent possible, and any other development deemed necessary, the RO/AMC should review the expanded record and readjudicate the issue on appeal.  Unless the full benefits sought by the Veteran are granted, the RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case.  The case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


